Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-12-00395-CV

                             IN THE INTEREST OF C.M., a Child

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2004-CI-13517
                            Honorable Dick Alcala, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the trial court’s judgment is affirmed.
Costs of this appeal are taxed against Appellant Henry Magallanes.

       SIGNED May 14, 2014.


                                                 _____________________________
                                                 Patricia O. Alvarez, Justice